i          i      i                                                                 i   i     i




                                MEMORANDUM OPINION

                                       No. 04-09-00326-CR

                                        Humberto GARZA,
                                           Appellant

                                                 v.

                                       The STATE of Texas,
                                             Appellee

                   From the 83rd Judicial District Court, Val Verde County, Texas
                                      Trial Court No. 11,456
                           Honorable Carl Pendergrass, Judge Presiding

PER CURIAM

Sitting:          Sandee Bryan Marion, Justice
                  Phylis J. Speedlin, Justice
                  Rebecca Simmons, Justice

Delivered and Filed: December 9, 2009

DISMISSED

           On November 24, 2009, appellant filed a motion to dismiss. The motion is GRANTED, and

the appeal is dismissed. See TEX . R. APP . P. 42.2(a).

                                                      PER CURIAM



DO NOT PUBLISH